 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GREGORY MINER,                                     No. 2:17-cv-1896-MCE-EFB P

12                        Plaintiff,
13           v.                                          ORDER

14    W. DAVID SMILEY, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests thirty days from the date upon which his legal and personal property

19   is returned to him to respond to defendants’ first set of interrogatories, requests for admissions,

20   and requests for production. ECF No. 24.

21          Good cause appearing, plaintiff’s motion is granted to the extent that plaintiff shall have

22   an additional 30 days from the date of this order to respond to defendants’ discovery requests.

23   Should plaintiff need additional time to serve his responses because he is still without his

24   property, he may file another request for an extension of time supported by good cause.

25          So ordered.

26   DATED: November 15, 2018.

27

28
